Citation Nr: 0414872	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-02 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected lumbosacral strain, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for the service-
connected right shoulder injury with bursitis, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1979 to May 1982.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the RO.  In that 
rating decision, the RO denied increased ratings for the 
service-connected lumbosacral strain and right should injury 
with muscle strain, both currently rated as 10 percent 
disabling, and left ear hearing loss, evaluated as 
noncompensable.

In addition, the RO issued an April 2003 rating decision 
which denied service connection for depression claimed as 
secondary to the service-connected disabilities, and also 
denied service connection for a claimed left shoulder 
disability.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in September 
2003.  A transcript of the hearing testimony has been 
associated with the claims file.  

This appeal, as to the issues of a rating in excess of 10 
percent for both the service-connected lumbosacral strain and 
the service-connected right shoulder injury, is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

On September 12, 2003, during his Personal Hearing before the 
undersigned Veterans Law Judge sitting at the RO, and prior 
to the promulgation of a decision in the appeal, the veteran 
indicated his request to withdraw from appellate status the 
issue of entitlement to an increased (compensable) rating for 
the service-connected left ear hearing loss. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran, with regard to the issue of entitlement to an 
increased (compensable) rating for the service-connected left 
ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2003).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2003).  

In this case, the veteran (appellant) has withdrawn this 
appeal as to the issue of entitlement to an increased 
(compensable) rating for the service-connected left ear 
hearing loss, and, hence, there remain no allegations of 
errors of fact or law for appellate consideration with regard 
to that issue.  Accordingly, the Board does not have 
jurisdiction to review the issue of entitlement to an 
increased (compensable) rating for the service-connected left 
ear hearing loss and it is therefore dismissed.


ORDER

The issue on appeal of entitlement to an increased 
(compensable) rating for the service-connected left ear 
hearing loss is dismissed.  


REMAND

The veteran asserts that his service-connected lumbosacral 
strain and his service-connected right shoulder injury with 
muscle strain are more disabling than currently represented 
and that ratings in excess of 10 percent are assignable.  In 
addition, the veteran asserts that service connection is 
warranted for depression and a left shoulder injury.  

At the outset, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
amended with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The RO must therefore make certain that all necessary 
development and required assistance to the veteran per the 
directives of VCAA and Quartuccio are completed before 
returning the case to the Board.  In particular, the RO must 
inform the veteran of the VCAA, notify the veteran as to the 
laws and regulations governing his appeal, provide notice as 
to the type of evidence necessary to substantiate the claim, 
provide notice of the veteran's responsibility to provide 
evidence, provide notice of the actions taken by VA and 
request that he provide any evidence in his possession that 
pertains to the claim.  

I.  Lumbosacral Strain

The veteran's service-connected lumbosacral strain is 
currently rated as 10 percent disabling, and the veteran 
asserts that the lumbosacral strain is more disabling as to 
warrant a rating in excess of 10 percent.  

The veteran was afforded a QTC examination for VA purposes in 
December 2001.  At that time, the veteran complained of 
constant pain.  The veteran reported that any movement tended 
to exacerbate the pain.  The veteran also reported weakness, 
fatigue, lack of endurance and stiffness.  The examiner noted 
that the veteran's gait was normal and that he did not have 
any limited function of standing or walking.  The examiner 
did note painful motion of the low back.  

The veteran, in his January 2003 VA Form 9, Substantive 
Appeal, reported that the December 2001 examination contained 
false statements regarding his ability to walk normally.  
Specifically, the veteran was in disagreement with the 
examiner's notation that the veteran had no limiting function 
of standing or walking.  The veteran, in contrast, indicated 
that he could not stand for 10 minutes without severe pain 
and that he was unable to walk 100 yards at a time without a 
rest.  

At his personal hearing, the veteran testified that the 
December 2001 examiner forced his range of motion on 
examination of his back.  The veteran also testified that he 
was recently diagnosed with fibromyalgia.  

The veteran's low back disability has been rated under 
Diagnostic Code 5295 (2002), for lumbosacral strain.  The 
diagnostic criteria for the evaluation of spinal disabilities 
were recently modified.  See 68 Fed. Reg. 51454-58 (August 
27, 2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-43).  When a law or regulation changes while a 
case is pending, the version most favorable to the claimant 
applies, absent legislative intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  Revised 
statutory or regulatory provisions, however, may not be 
applied to any time period before the effective date of the 
change.  See 38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 
3-2000; Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

Prior to the regulatory changes, Diagnostic Code 5295, for 
lumbosacral strain, provided for a 10 percent rating for 
characteristic pain on motion.  A 20 percent evaluation was 
assigned for muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in standing position.  
A 40 percent evaluation required severe lumbosacral strain 
with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign; marked limitation of forward 
bending in the standing position; loss of lateral motion with 
osteoarthritic changes; or narrowing or irregularity of the 
joint space; or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  

Other Diagnostic Codes must be considered, including, but not 
limited to Diagnostic Code 5292 (2002) which evaluates 
limitation of motion of the lumbar spine.  Prior to the 
regulatory change, a 10 percent disability evaluation was 
warranted for slight limitation of motion, a 20 percent 
disability evaluation was assigned for moderate limitation of 
motion of the lumbar spine, and a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine.  
Diagnostic Code 5292 allows for a schedular rating of no more 
than 40 percent, which is the maximum rating.

Subsequently, under the revised criteria for spinal 
disabilities, Diagnostic Code 5237, lumbosacral strain, a 10 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2003).  

The veteran was not notified of this regulatory change.  As 
such, the case must be remanded and the RO must consider the 
veteran's claim of an increased rating for the service-
connected lumbosacral strain under both the old and the 
revised regulations governing disabilities of the spine.  

In light of the foregoing, the issue of an increased rating 
for the service-connected lumbosacral strain must be remanded 
to the RO for further development of the record.  All 
outstanding treatment records should be obtained and 
associated with the claims file.  

In addition, the veteran should be afforded a VA examination 
to determine the current severity of the service-connected 
lumbosacral strain.  All ranges of motion should be obtained.  
The examiner should be provided with the old and new rating 
criteria under 38 C.F.R. § 4.71a (2003).  

II.  Right Shoulder Injury with Bursitis.  

As noted hereinabove, a March 2002 rating decision denied an 
increased rating for, inter alia, the service-connected right 
shoulder injury with bursitis, currently rated as 10 percent 
disabling.  

The veteran was afforded a QTC examination for VA purposes in 
December 2001.  X-rays revealed a questionable bone spur 
formation of the inferior margin of the glenoid fossa.  The 
examiner noted that the range of motion of the right shoulder 
was limited by pain, but was not additionally limited by 
weakness, fatigue, lack of endurance or incoordination.  

At his personal hearing in September 2003, the veteran 
indicated that the possibility of a bone spur in the shoulder 
was never determined with any certainty and requested that 
this possibility be considered.  In addition, the veteran 
reported that he has weakness and fatigability associated 
with the right shoulder.  

In light of the veteran's contentions, and the fact that the 
last VA examination of the right shoulder was over two years 
ago, the veteran should be afforded another VA examination to 
determine the current severity of the service-connected right 
shoulder disability.  

All pertinent treatment records should be obtained and 
associated with the claims file.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
lumbosacral strain and/ or right shoulder 
bursitis not previously identified.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of the service-connected 
lumbosacral strain and right shoulder 
bursitis.  All indicated tests should be 
conducted.  With regard to the 
lumbosacral strain, the examiner should 
provide findings based on both the old 
and new rating criteria for disabilities 
of the spine.  The claims file must be 
made available to and pertinent documents 
therein reviewed by the examiner in 
connection with the requested study.  The 
examiner should determine the severity of 
the lumbosacral strain and the right 
shoulder bursitis of the rating criteria.  
A rationale for all opinions expressed 
must be provided.

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 and Quartuccio is 
completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



